Citation Nr: 0924076	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-11 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 
2005 for an additional dependency allowance of VA disability 
compensation benefits for the Veteran's spouse and daughter.

2.  Whether the overpayment of VA pension benefits in the 
amount of $67,762.00 was validly created.

3.  Entitlement to waiver of overpayment of VA pension 
benefits in the amount of $67,762.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 
1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  It also comes before the Board from an adverse 
decision of April 2006 made by the Committee on Waivers and 
Compromises (Committee) of the VA RO in Reno, Nevada.

The total amount of the debt has been assessed as 
$ 67,762.00, which has been reduced to $ 66,866.00.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount of 
overpayment in the calculated amount of $ 67,762.00.  As 
such, the issue is characterized as shown on the title page.

The claim of whether the overpayment of VA pension benefits 
in the amount of $67,762.00 is valid and entitlement to 
waiver of recovery of indebtedness (overpayment) in the 
amount of $ 67,762.00 are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran married ILC in December 1982 and they 
divorced in July 1990.

2.  The veteran was married for only a few months in 1991.

3.  The Veteran married I.L.C. in January 1992; his daughter 
H.M.C. was born in October 1992.  

4.  By rating action dated in May 2005, the veteran was 
granted service connection for various disabilities and was 
assigned a combined rating of 80 percent, effective from 
September 28, 2003 and a 100 percent effective from May 20, 
2004.

5.  The Veteran submitted a claim for additional compensation 
for his spouse and daughter as dependents which was received 
on May 31, 2005.

6.  Additional compensation benefits for a dependent spouse 
and child were approved from June 1, 2005, the first day of 
the month following the date the written claim, as supported 
by the evidence required to establish dependency status.  


CONCLUSIONS OF LAW

The criteria for an effective date prior to June 1, 2005, for 
an additional dependency allowance for the Veteran's spouse 
and daughter, have not been met.  38 U.S.C.A. §§ 1115, 
5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.216, 
3.401 (2008).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

With respect to the earlier effective date claim, application 
of pertinent provisions of the law and regulations will 
determine the outcome of this claim.  Specifically, the Court 
has held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law, as is the disposition in this case.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No amount 
of additional evidentiary development would change the 
outcome of this case; therefore no VCAA notice is necessary.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant).


Factual Background

The Veteran filed an original application for non service-
connected pension benefits (VA Form 21-526, Veteran's 
Application For Compensation or Pension) in June 1989.  At 
that time, the Veteran described his martial status as 
married, but separated.  His spouse was identified as I.L.C. 
and it was noted that they had married in December 1981.  He 
indicated that he both did and did not live with his spouse 
and reported that he contributed no money in monthly support 
of his spouse.  He indicated that he did not know his 
spouse's address or social security number.  On that form, 
the Veteran reported that he last worked in November 1988 and 
indicated that he received absolutely no income from any 
sources, with clarification that he received some support 
from his parents (which was not reported).  

In July 1989, VA issued correspondence to the Veteran 
advising him that his claim was being processed, and 
requesting additional information to include: a certified 
copy of his marriage certificate, a copy of any award letter 
from the Social Security Administration (SSA), and disclosure 
of his spouse's social security number.  He failed to provide 
that information.

In correspondence issued to the Veteran by VA dated in 
November 1989, he was informed that his claim for disability 
pension had been approved effective from July 1, 1989, based 
on his status as a single Veteran with no reported income.  
He was advised in that letter that his VA pension rate was 
directly related to his family income and that payment 
adjustments must be made whenever there was a change in 
family income.  He was also notified of the need to report 
any changes in income and cautioned that the failure to do so 
could result in an overpayment on the account.  VA Form 21-
8768 (Disability Award Pension Attachment), pertaining to the 
rights and responsibilities associated with receiving VA 
benefits.

Thereafter, the Veteran submitted Improved Pension 
Eligibility Verification Reports (IVFs) dated in July 1990, 
September 1991, September 1992, August 1993 and September 
1994, all of which reflected that the Veteran reported that 
he was not married, had no income from any source and had no 
change in income.  The 1993 and 1994 reports indicated that 
he had dependent children which were not in his custody and 
for whom he did not provide support.  Based on this 
information provided by the Veteran, he continued to be 
awarded pension benefits as a single Veteran with no income.  

In April 1991, correspondence from VA was issued to him 
informing him of his continued entitlement to non service-
conencted pension benefits and again requesting that he keep 
VA informed of any change in income or marital status.  The 
Board observes that the file contains a February 1991 mental 
health evaluation report indicating that the Veteran was 
unemployed, but had recently undergone training as a realtor 
and had obtained a realtor's license after passing a state 
examination.  The report also indicated that the Veteran's 
fourth marriage had ended after 8 years and noted that he was 
living with a fiancée.  In June 1992, VA requested employment 
information from the Veteran.

In August 1992, VA issued correspondence to the Veteran 
proposing a reduction in his monthly pension benefits 
payments based on evidence presented by the Veteran himself 
which revealed that he earned wages during 1989 which were 
not reported.  In October 1992, the Veteran was informed that 
no change in his pension benefit amount would be made.  In 
June 1994, the Veteran was informed that a reduction in his 
monthly payments had been undertaken effective from February 
1, 1990, based on information provided by the Veteran 
pertaining to unreported gambling winnings received between 
February 1990 and February 1991.

In April 1997, VA issued correspondence to the Veteran 
notifying him of a reduction in his monthly pension benefits 
payments effective from February 1, 1994, based on his 
failure to accurately report income earned in 1994 and 1995.  
At that time, he was informed that his benefit rate was as a 
single Veteran with no dependents.  In January 2000, VA 
issued correspondence to the Veteran indicating that 
information had been received indicating that he had received 
income during 1996 which was not accurately reported, 
accordingly his benefits were again adjusted from February 1, 
1996.  

Effective from February 2001, the Veteran's pension benefits, 
which he was still receiving as a single Veteran with no 
income, were terminated entirely due to unreported income.

In a May 2005 rating action, service connection was 
established for several conditions, cumulatively resulting in 
a combined evaluation of 80% effective from September 28, 
2003, and of 100% effective from May 20, 2004.  In 
correspondence from VA issued to the Veteran in May 2005, he 
was advised that his compensation benefits award was 
effective from October 1, 2003.  

On May 31, 2005, VA received a request from the Veteran that 
his spouse and his daughter be added as dependents to his 
award for purposes of obtaining additional compensation.  On 
a VA Form 686, Declaration of Status of Dependents, which was 
filed at that time, the Veteran indicated that he was married 
to I.L.C., and lived with her.  He indicated that he had been 
married to her since January 1992, and had previously been 
married to her from December 1982 until their divorce in July 
1990.  He reported that from February to October 1991, he had 
been married to T.F.  He also indicated that he had one 
dependent child, H.M.C., who was born in October 1992.

In July 2005, VA issued correspondence to the Veteran 
informing him of a proposal to terminate his disability 
pension benefits retroactive to July 1, 1989, the date he 
began receiving them.  The proposal was based on a review of 
information provided by the Veteran since September 1991, 
indicating that he was not married although he was, and his 
failure to report any income earned by his spouse.  The 
Veteran was advised that the termination of benefits would 
result in an overpayment of benefits.  He was further 
notified that to prevent this action from being taken, he 
could submit copies of marriage and divorce certificates from 
each of his marriages and copies of evidence relating to 
spousal income for the years during which the Veteran was 
receiving pension benefits.  The Veteran was advised that he 
had 60 days to provide this evidence, before the proposed 
action would be taken.  In addition, he was notified that due 
to discrepancies concerning the dates of marriages and 
divorces in the information he had provided in May 2005, his 
spouse could not be added as a dependent at that time.  In 
this regard, the birth certificate for his daughter, H.M.C., 
was requested, as were copies of divorce decrees or death 
certificates verifying that all of the Veteran's past 
marriages had legally ended.  

In August 2005, additional evidence was added to the file 
which included: a birth certificate for the Veteran's 
daughter, H.M.C., reflecting that she was born in October 
1992; and a marriage certificate revealing that the Veteran 
and I.L.C. validly married in January 1992.  He did not 
provide any information relating to his spouses' income.  

The Veteran presented hearing testimony at the RO in both 
August 2005 and March 2006.  At those times, he testified to 
the effect that he had been married to I.L.C. from January 
1992 forward, but was separated from her and living 
separately from her from 1992 to 1998; he indicated that he 
thought she was employed during that time.  He also stated 
that he was not contributing to I.L.C.'s support during the 
periods that they were separated.  He indicated that he and 
I.L.C. had filed their tax returns as a married couple and 
that he received all of his mail at her address during the 
time he was separated from her.  In the testimony presented 
in 2006, the Veteran stated that he was receiving about 
$2,700.00 a month in VA disability payments (including an 
allowance for a dependent spouse and dependent) and that his 
spouse earned income of approximately $ 4,500.00 a month with 
expenses of $ 2,000.00 or so, a month.  

In September 2005, the Veteran was notified by VA that in 
light of his marriage to T.F. in February 1991, of which he 
failed to timely and accurately inform VA (to include 
providing any information about her income), his pension 
benefits were terminated from March 1, 1991 to February 1, 
2001, which would result in an overpayment.  In separate 
notification also issued in September 2005, the Veteran was 
notified that an overpayment on the account in the amount of 
$67,762.00 had been created.  In October 2005, he was 
notified that the amount of indebtedness had been reduced by 
$896.00, resulting in a debt totaling $66,866.00.  In October 
2005, he was also informed by VA that his disability 
compensation award had been amended effective from June 1, 
2005, to include an additional allotment for his spouse and 
child, H.M.C.  

The Veteran requested a waiver of the debt in October 2005, 
indicated that he was not at fault in the creation of the 
debt.  At that time, he also expressed disagreement with the 
effective date of June 1, 2005, assigned for the addition of 
his dependent spouse and daughter, contending that it should 
go back to October 1, 2003, when compensation benefits were 
awarded.  

A financial status report was issued to the Veteran in 
November 2005 which he failed to complete and return.  

The file contains several lay statements which were received 
in May 2006 from family members and friends attesting that 
the Veteran and I.L.C. did not live together from the time 
they remarried in 1992 until around 1999.  I.L.C. also 
provided her own statement for the record indicating that she 
and the Veteran remarried in 1992 and lived apart until mid-
2000.  She indicated that she and the Veteran were still 
married and living together.  

The Veteran and his spouse presented testimony at a travel 
Board hearing held in March 2008.  The Veteran and his spouse 
testified that they have been married since 1992.  The 
Veteran indicated that he believed an error was made and 
disputed the amount of the debt.  He also stated that the 
additional compensation was warranted for his spouse 
effective from December 1992, the date of his marriage to 
her.  The Veteran's spouse indicated that she did not live 
with the Veteran from 1992 to 2000 and testified to the 
effect that during that time, he gave support to both her and 
their son.  She indicated that he never refused to pay 
support (although not legally obligated) and was always part 
of the family.  She reported that during their separation, 
the Veteran lived with his sister and she (the spouse) was 
employed and supporting her household with some assistance 
from him.  

At the hearing, additional evidence accompanied by a waiver 
was submitted.  This evidence consists of a March 2008 
statement from a couple who are acquainted with the Veteran 
and his wife, to the effect that the Veteran suffered from a 
severe degree of disability, including PTSD, which may have 
impacted his ability to accurately complete the VA forms 
required to establish and maintain his entitlement to VA 
benefits.  

Analysis

It is contended that evidence clearly reflects that the 
Veteran and his current spouse I.L.C., have been validly 
married since 1992; warranting additional dependency benefits 
effective from that time, as opposed to the currently 
assigned effective date of June 1, 2005.  As a related 
matter, it is also maintained that a valid birth certificate 
for his daughter H.M.C. has been provided for the record, 
warranting additional compensation based on her dependent 
child status, effective from her date of birth in October 
1992.  

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; or (4) date of 
commencement of Veteran's award.  38 C.F.R. § 3.401(b).

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  Veterans having a 30 percent or more service-
connected condition may be entitled to additional 
compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1).  In order to receive an additional payment for a 
spouse, sufficient proof of marriage is necessary.  38 C.F.R. 
§§ 3.204, 3.205, 3.216.

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205.

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage, dissolution of 
a marriage, or the birth of a child for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant.  
In addition, a claimant must provide the social security 
number of any dependent on whose behalf he or she is seeking 
benefits.  38 C.F.R. § 3.204(a)(1).  

Under 38 C.F.R. § 3.204(a)(2) VA shall require the types of 
evidence indicated in sections 3.205 through 3.211 where: the 
claimant does not reside within a state; the claimant's 
statement on its face raises a question of its validity; the 
claimant's statement conflicts with other evidence of record; 
or there is reasonable indication, in the claimant's 
statement or otherwise, of fraud or misrepresentation of the 
relationship in question.

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist. 38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found. 
38 C.F.R. § 3.652(b).

The earliest date for commencement of payment of an 
additional award of pension for a dependent (spouse or child) 
is the first day of the month following the effective date.  
38 C.F.R. § 3.31.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  An informal claim may be any 
communication or action indicating an intent to apply for one 
or more benefits under VA law.  Thomas v. Principi, 16 Vet. 
App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

If an application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109(a)(2).

The Veteran contends that he is entitled to an earlier 
effective date for additional compensation or pension for his 
spouse and daughter as dependents.  In this regard he has 
identified January 1992 (the date of his remarriage) and 
October 1992 (the birth date of H.M.C.) as the appropriate 
effective dates.  

Initially, the Board points out that to the extent that the 
Veteran is claiming his dependents for purposes of additional 
disability compensation, disability compensation of 30% or 
greater was not established prior to a May 2005 rating 
action; in that decision; compensation benefits award of 
greater than 30% were awarded effective from October 1, 2003.  
Hence there is no basis for an effective date prior to the 
date that date.  However, an effective date of October 1, 
2003, is not warranted in this case. 

For purposes of obtaining additional compensation or pension 
for dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; or (4) date of 
commencement of Veteran's award.  38 C.F.R. § 3.401(b).  In 
this case, the date of the claim for additional compensation 
for dependents was May 31, 2005; the date his dependency 
arose was in 1982, 1991, and 1992 (date of his marriages and 
birth of his child); the effective date of the qualifying 
disability rating is September 28, 2003 as evidence of 
dependency was received within one year of the May 2005 
rating decision which awarded the qualifying disabilities; 
and the date of commencement of the Veteran's award was 
October 1, 2003.  In this case, the latest date, is the date 
of the dependency claim which was filed on May 31, 2005.  The 
earliest date for commencement of payment of an additional 
award of pension for a dependent (spouse or child) is the 
first day of the month following the effective date.  
38 C.F.R. § 3.31.  Hence, the currently assigned effective 
date of June 1, 2005, is entirely correct.

Moreover, while VA may have been generally aware that the 
Veteran was married or had a child, prior to the filing of 
the dependency claim in May 2005, it was not until the time 
that the Veteran presented the required information, such as 
marriage and birth certificates as well as social security 
numbers, was dependency status established.  38 C.F.R. 
§ 3.205.  Moreover, given the discrepancies on file, the 
provisions of 38 C.F.R. § 3.204(a)(2) are for application in 
this case, under which the Veteran's statements standing 
alone were insufficient to establish the dependency status of 
his claimed spouse and child.

The Veteran's non service-connected pension benefits became 
effective from July 1, 1989, based on his status as a single 
Veteran with no reported income.  Those benefits have since 
been terminated effective from March 1, 1991.  However, even 
so, there is no legal basis in this case under which the 
Veteran's dependent spouse and child should now or 
retroactively should have been added to his award.  

In this regard, the Veteran was specifically informed by VA 
in 1989 when his pension benefits were approved that his VA 
pension rate was directly related to his family income and 
that payment adjustments must be made whenever there was a 
change in family income.  He was also notified of the need to 
report any changes in income and cautioned that the failure 
to do so could result in an overpayment on the account.  
Thereafter, the Veteran submitted Improved Pension 
Eligibility Verification Reports (IVFs) dated in July 1990, 
September 1991, September 1992, August 1993 and September 
1994, all of which reflected that the Veteran reported that 
he was not married, did not have a dependent child, and had 
no income from any source and had no change in income.  
Thereafter, it was not until May 31, 2005 that VA received a 
request from the Veteran that his spouse and his daughter be 
added as dependents to his award for purposes of obtaining 
additional compensation.  

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).  As such, based on information received 
from the Veteran from 1991 through April 2005, VA paid 
pension benefits to the Veteran based on his claimed single 
status.  Specifically, when repeatedly requested by VA since 
1991 to provide information regarding dependency status, the 
Veteran either failed to do so, or inaccurately or 
incompletely provided such information.  As such, VA was 
under no legal or statutory duty to pay any additional 
allotment, as no dependent, either child or spouse, was 
claimed prior to May 2005, nor was their dependency status 
established as described under applicable VA regulations, 
prior to that time.  

To the extent that the Veteran may argue that that he 
indicated that he was married (but separated) to I.L.C. on 
his original pension claim filed in 1989, while VA may have 
had notice of the Veteran's marriage in 2001, the Veteran at 
that time and thereafter (until May 2005) failed to provide 
his spouse's social security number.  Dependency compensation 
will not be provided if the Veteran does not submit the 
dependent's Social Security number upon request by VA and 
within the time specified by VA.  38 C.F.R. § 3.216.

The law is clear that to establish entitlement to additional 
benefits for a dependent spouse or child, the mere fact that 
the Veteran has submitted evidence showing that he or she is 
married and has a child is not sufficient to award such 
benefits.  As explained herein, VA was not obligated to begin 
paying additional benefits for a dependent spouse until 
dependency was claimed and specific information as discussed 
herein was received to support the claimed dependency status.  
In this case, that did not occur until May 2005.  As such, 
the currently assigned effective date of June 1, 2005, is the 
correct effective date for the establishment of dependency 
status and the payment of additional compensation for a 
dependent spouse and child.  As discussed herein, there is no 
basis for the establishment of an effective date prior to 
that time and accordingly, the claim must be denied.  


ORDER

Entitlement to an effective date prior to June 1, 2005 for 
additional dependency allowance for a spouse and child, is 
denied.




REMAND

Before determining whether a waiver of an overpayment of 
pension benefits is warranted, it must first be determined 
whether the charged debt is valid.  During the course of the 
appeal, the veteran has made assertions that the amount of 
the debt was not valid.  In October 2005, the Veteran 
requested an audit of his account from the time he started 
receiving pension to the time that his pension was 
terminated.  He related that he did not know how the 
overpayment was created.  A review of the claims file fails 
to show that the accounting requested by the veteran was ever 
completed.

The Veteran seeks entitlement to a waiver of an overpayment 
of disability pension benefits in the amount of $ 67,762.00.  
Waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience. 38 
C.F.R. § 1.965(a) (2008).  Prior to adjudication of the 
waiver of overpayment claim, the Board notes that the Veteran 
has not provided complete or accurate financial information 
for several years and he failed to complete and return a 
Financial Status Report form which was issued to him by VA in 
November 2005.  Having now established the Veteran's status 
for VA purposes as married, the Board believes that 
additional evidence regarding his and his spouse's income and 
expenses is required and should be obtained for the record 
prior to consideration of a waiver of the overpayment, 
inasmuch as one of the elements of equity and good conscience 
pertains to undue hardship on the part of the Veteran.  

The Board also observes that recovery of an overpayment of 
disability compensation benefits may not be waived where 
there is an indication of fraud, misrepresentation, or bad 
faith.  38 U.S.C.A. § 5302(c) (est 2002); 38 C.F.R. 
§ 1.965(b) (2008).  Bad faith generally is an unfair or 
deceptive dealing by one who seeks to gain at another's 
expense; there need not be an actual fraudulent intent, but 
merely an intent to seek an unfair advantage with knowledge 
of the likely consequences, and a subsequent loss to the 
Government.  38 C.F.R. § 3.965(b)(2) (2008).

Recently, the Court has defined "bad faith" as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense."  See Reyes v. Nicholson, 21 Vet. App. 
370, 377 (2007).  The Court held that VA's interpretation of 
the statutory term "bad faith" (requiring an affirmative 
showing that (1) the appellant's conduct was undertaken with 
an intent to seek an unfair advantage, (2) with knowledge of 
the likely consequences, and (3) that resulted in a loss to 
the government) is consistent with the legislative intent of 
Congress and not plainly erroneous.  Id.; see also 38 C.F.R. 
§ 1.965(b)(2).  It does not appear that these provisions were 
even considered in conjunction with the Committee's 
adjudication of the overpayment claim in April 2006 and when 
readjudicated in a Statement of the Case issued in June 2007.  
As such, the Board requests that upon readjudication of the 
claim for a waiver, the matter of whether a waiver is 
precluded based on a fraud, misrepresentation, or bad faith 
should be specifically addressed in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit of the veteran's 
pension benefit payments awarded to him 
from the time he started receiving such 
benefits until the time the benefits were 
terminated.  This audit should include 
periods of time in which the veteran's 
pension benefits were reduced based on 
salary income and gambling income.  A 
copy of the audit should be associated 
with the claims file and a copy should be 
given to the veteran. 

2.  The Veteran should be provided with 
another financial status report form (VA 
Form 5655) and asked to complete and 
return to VA a current financial status 
report.  The RO or Committee has the 
discretion to request any other evidence 
including tax records or employment 
information, as appropriate, which may 
prove helpful in conjunction with the 
adjudication of the waiver of overpayment 
claim.  

3.  Following an appropriate period of 
time for response, the Committee should 
determine whether the amount of the debt 
is valid and if so they should 
readjudicate the appellant's request for 
a waiver, taking into consideration all 
evidence contained in the claims file, 
including that submitted following the 
issuance of the June 2006 statement of 
the case.  Upon readjudication, the 
matter of whether a waiver is precluded 
by virtue of a showing of fraud, 
misrepresentation, or bad faith should be 
specifically addressed.  If consideration 
of a waiver is not precluded based on 
these factors, the Committee should 
readjudicate the claim, specifically 
addressing the principles of equity and 
good conscience, in accordance with 38 
C.F.R. § 1.965(a) (2008).  If any benefit 
on appeal remains denied the appellant 
should be provided a supplemental 
statement of the case and be given the 
legally requisite opportunity to respond.  
The claims folder should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


